Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128579(71)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DAYLE TRENTADUE, as Personal                                                                        Robert P. Young, Jr.
  Representative of the Estate of                                                                     Stephen J. Markman,
                                                                                                                     Justices
  MARGARETTE F. EBY, Deceased,
               Plaintiff-Appellee,
                                                                   SC: 128579
  v                                                                COA: 252207
                                                                   Genesee CC: 02-074145-NZ
  BUCKLER AUTOMATIC LAWN SPRINKLER
  COMPANY, SHIRLEY GORTON and
  LAURENCE W. GORTON,
           Defendants-Appellants,
  and

  JEFFREY GORTON, VICTOR NYBERG, 

  TODD MICHAEL BAKOS, MFO MANAGEMENT 

  COMPANY, and CARL F. BEKOFSKE, as 

  Personal Representative of the Estate of RUTH R. 

  MOTT, Deceased, 

               Defendants.
  _________________________________________


                 On order of the Chief Justice, the motion by Channing Pollock and others
  for leave to file a brief amicus curiae in this case is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2006                   _________________________________________
                                                                              Clerk